Name: COMMISSION REGULATION (EEC) No 2062/93 of 27 July 1993 laying down detailed rules for the financial monitoring of programmes approved under Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside
 Type: Regulation
 Subject Matter: environmental policy;  means of agricultural production;  economic policy
 Date Published: nan

 No L 187/22 Official Journal of the European Communities 29. 7. 93 COMMISSION REGULATION (EEC) No 2062/93 of 27 July 1993 laying down detailed rules for the financial monitoring of programmes approved under Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2078/92 of 30 June 1992, on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside ('), and in particular Article 9 thereof, Whereas a reliable system must be established for the financial monitoring of the application of Regulation (EEC) No 2078/92 ; Whereas, to that end, the system of monitoring must be based on the individual undertakings made under the programmes approved under Regulation (EEC) No 2078/92 ; whereas monitoring will be considerably less effective if the information communicated is not updated regularly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, Article 1 Member States shall communicate information on the progress made in implementing the scheme provided for in Regulation (EEC) No 2078/92 as at 15 April and 1 5 October of each financial year using the table given in the Annex hereto. This information must reach the Commission within 45 days of the stated dates. By way of exception, information on the implementation of the scheme as at 15 April 1993 must reach the Commission at the latest 30 days from the entry into force of this Regulation . Article 2 This Regulation shall enter into force on the third day followin its publication in the Official Journal of the European Communities. This Regulation shall be binding m its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30 . 7. 1992, p. 85. 29. 7. 93 Official Journal of the European Communities No L 187/23 ANNEX INFORMATION TO BE COMMUNICATED UNDER REGULATION (EEC) No 2078/92 Member State : Objective 1 regions/non-Objective 1 (please specify) : Scheme (please specify) : Duration of individual undertaking (years) : Number of applications to join the scheme pending : Past half-year : (please specify)Previous cumulative position New cumulative positionWithdrawalsfrom scheme New undertakings I. Applications accepted (a) Number of applicants accepted (b) Hectares/LU (') for which an undertaking has been made (c) Estimated average annual eligible premium per hectare/UGM (') F/year (t) (2) F/year (t + 1 ) F/year (t + 2) F/year (t + 3) F/year (t + 4) II. Budget cost of accepted applications Total for new cumulative position (estimate) of which  EAGGF Guarantee Section (') Show separately where appropriate . (-) Financial year (t) : current financial year for the entry in the accounts of EAGGF Guarantee Section expenditure .